ORDER
The Court having ordered on February 12, 2016, that GEORGE P. STASIUK, formerly of WAYNE, who was admitted to the bar of this State in 1990, be censured (DRB 14-379) and that he refund the sum of $6,500 to his client in District Docket No. XI-2013-0019F, in full or on a payment plan acceptable to the client *390and the Office of Attorney Ethics within thirty days after the filing date of the Order, failing which he shall be temporarily suspended from the practice of law without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the terms of the Court’s Order;
And good cause appearing;
It is ORDERED that GEORGE P. STASIUK is temporarily suspended from the practice of law, effective immediately, pending his compliance, and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics shall cause this Order to be published in a newspaper of general circulation in the county in which respondent last reported his practice; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.